                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 PHILLIP HALE,                                   )
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              )   No. 3:18-cv-00672
                                                 )   CHIEF JUDGE CRENSHAW
 WARDEN MAYES, et al.,                           )
                                                 )
        Defendants.                              )


                                           ORDER

       Before the Court is a Report and Recommendation from the Magistrate Judge,

recommending the case be dismissed without prejudice in accordance with Federal Rule of Civil

Procedure 41(b). (Doc. No. 14.) The Magistrate Judge notes that Hale has been released from

custody but has not informed the Court of his updated address nor taken any action regarding his

lawsuit subsequent to his release from incarceration. No objections have been filed regarding the

Magistrate’s Report and Recommendation. Accordingly, after a de novo review, the Report and

Recommendation is ADOPTED. Therefore, Hale’s instant suit is DISMISSED WITHOUT

PREJUDICE for failure to prosecute, pursuant to Federal Rule of Civil Procedure 41(b).

       IT IS SO ORDERED.


                                            ____________________________________
                                            WAVERLY D. CRENSHAW, JR.
                                            CHIEF UNITED STATES DISTRICT JUDGE
